Walton, J.
This is a suit in equity presenting substantially the same question litigated in Chase v. Alley, 82 Maine, 234. That was an action of dower. It was defended on substantially *540the same grounds on which this suit is prosecuted. The plaintiff (Mrs. Chase) prevailed. The court is now asked to enjoin her against enforcing her judgment. The court declines to do so, or to furnish the plaintiffs in this suit with any other remedy which will defeat Mrs. Chase’s right to have her dower, as determined in that action. And for the following reasons :
1. It is a settled rule in equity that when a party has an adequate remedy at law, a suit in equity to enforce the same right can not be maintained. There are a few exceptions to the rule; but none of them apply in this ease. The same right which the parties seek to enforce- in this suit, not only could have been, but actually was, presented as a ground of defense in the action of dower, and was passed upon by the court. It not only might have been, but it was in fact litigated in that suit. And for that reason alone, if for no other, it would be the duty of the court to refuse the relief asked for in this suit. Batchelder v. Bean, 76 Maine, 370; Milliken v. Dockray, 80 Maine, 82.
2. But there is another reason. In the action of dower, the justice presiding at the trial in the court below, instructed the jury that the evidence offered in defense, giving to it the most favorable construction of which it was susceptible, did not constitute a defense to the action; and the law court sustained the ruling. And this ruling was not based on formal or technical defects in the evidence ; it was based on its inherent weakness and utter insufficiency to establish the facts on which the defense rested. And for this reason, if there were no other, the court would feel compelled to refuse the relief asked for in this suit.

Bill dismissed with costs.

Peters, C. J., Virgin, Libbey, Haskell and Wiiitei-iouse, JJ., concurred.